DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Status of claims
Claims 1, 3, 4, 6, 10, 11, 16, 18, 23, 26, 29, 31, 35, 44, 47, 48, 50, 51, 56, 57, 62, 67, 71, 72, 99, 102 and 103 as amended on 2/12/2020 (preliminary amendment) are pending and subject to restriction requirement.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
                                               Restriction 
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, 4, 6, 10, 11, 16, 18, 23, 26, 29, 31, 35, and 44, drawn to a first method of using a product or to a method for delivering a bacterial population transformed with a therapeutic polypeptide to a mammalian subject.

Group III, claims 102 and 103, drawn to a second method of using a product or to a method for treating pathology by administering a bacterial population transformed with a therapeutic polypeptide.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
First, groups of claims listed above are drawn to impermissible combination of invention categories such as more than one (or 2) methods of using a product. 
Secondly, the groups listed above lack unity of invention because even though the inventions of these groups require the technical feature of a bacterial population transformed with therapeutic polypeptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the IDS reference by Joyce et al. (PNAS, May 2014, Vol. 11, No. 20, pages 7421-7426). The cited reference teaches a bacterial population of E. coli transformed with therapeutic polypeptide BHS for delivering to a mammalian subject and for treating lipid metabolism pathology or hypercholesterolemia.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (a single Group of claims) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
                                            Election of species 
This application contains claims directed to the multiple patentably distinct “species” of:
 1) therapeutic polynucleotides for transformation of bacteria; and 
2) biological species of bacteria to be transformed.
The “species” are independent or distinct because all claimed polynucleotides and all claimed bacteria are distinct compounds and distinct biological species of bacteria. In addition, they are not obvious variants of each other based on the current record.
Applicant is advised that the reply to this requirement to be complete must include election of: 1) a single polynucleotide as intended for transformation of bacteria; and 2) a single bacterial species to be transformed for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 47 and 102 are generic.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 4, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653